                                          Case 4:20-cv-04408-YGR Document 10 Filed 07/22/20 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     HOAN VAN TRAN,                                     Case No. 4:20-cv-04408-YGR
                                                         Petitioner,
                                   6
                                                                                            ORDER REGARDING TRAVERSE AND
                                                 v.                                         SCHEDULING
                                   7

                                   8     DAVID JENNINGS, ET AL.,                            Re: Dkt. No. 1, 9
                                                         Respondents.
                                   9

                                  10

                                  11          The Court has reviewed the return to petition that was filed by the respondents in this

                                  12   matter. (Dkt. No. 9.) Based on that return, the Court states that it has concerns of the merits of the
Northern District of California
 United States District Court




                                  13   habeas petition based on the representations in respondents’ declaration that petitioner is

                                  14   scheduled to depart from the United States on a chartered flight in August 2020. The Court

                                  15   PERMITS petitioner to file a traverse to respondents’ return. Petitioner shall specifically address

                                  16   these representations in its traverse. Thus, petitioner SHALL file a traverse on or before Monday,

                                  17   August 3, 2020.

                                  18          Moreover, in order to evaluate the representations made in respondents’ return, the Court

                                  19   ORDERS that the government confirm on or before Monday, August 10, 2020 whether Vietnam

                                  20   has to the date of its response accepted individuals via chartered flights during this coronavirus

                                  21   disease (COVID-19) pandemic (i.e., on or after March 2020).

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 22, 2020

                                  24
                                                                                                        YVONNE GONZALEZ ROGERS
                                  25                                                                   UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
